Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 13, 2016

                                     No. 04-16-00412-CR

                                   Daveon Lamar MINGO,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR11261A
                       Honorable Lori I. Valenzuela, Judge Presiding


                                        ORDER
      The appellant’s motion to permit late filing of notice of appeal is hereby granted.




                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court